Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 1 of 28 PageID #: 5




                 EXHIBIT A
 Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 2 of 28 PageID #: 6

                                                                                                 US007068596B1


(12) United States Patent                                                    (10) Patent No.:                    US 7,068,596 B1
       MOu                                                                   (45) Date of Patent:                              Jun. 27, 2006
(54) INTERACTIVE DATA TRANSMISSION                                               5,784,571 A        7/1998 Mantopoulos et al. . 395/200.77
        SYSTEMI HAVING STAGED SERVERS                                            5,810,603 A *      9/1998 Kato et al. .............. 434,307 A
                                                                                 5,818.439 A       10/1998 Nagasaka et al.
(75) Inventor: Hensen Mou, San Jose, CA (US)                                     5,886,275 A * 3/1999 Kato et al. .................... 84.609
                                                                                 5,886,732 A        3/1999 Humpleman ................. 348.10
                                                       - 0                       5,899,699 A        5/1999 Kamiva .................. 434,307 A
(73) Assignee: N             Technology, Inc., Milpitas, CA                      5,915,094. A * 6/1999 Rosis et al. ......... TO9,219
                                                                                 5,930,247 A        7/1999 Miller et al. .......... ... 370,338
(*) Notice:          Subject to any disclaimer, the term of this                 : A                          Elean - - - - - - - - - - - - - - - - 370,352
                     patent is extended or adjusted under 35                     6,005,861. A      12/1999 Humpleman
                     U.S.C. 154(b) by 862 days.                                  6,018,765 A         1/2000 Durana et al.
                                                                                 6,020,912 A   2/2000 De Lang
(21) Appl. No.: 09/699,108                                                       6,022,223 A * 2/2000 Taniguchi et al. ...... 434,307 A
                                                                                 6,055,560 A        4/2000 Mills et al. ................. TO9/200
(22) Filed:          Oct. 26, 2000                                               6.271.455 B1* 8/2001 Ishigaki et al. ............... 84f605
                                                                                 6,442,599 B1*      8/2002 DuLac et al. .....              ... 709,217
                Related U.S. Application Data                                    6,477.506 B1 * 1 1/2002 Ishii et al. .................... TO5/16
                                                                                 6,514,083 B1*      2/2003 Kumar et al. ........... 434,307 A
(60) Provisional application No. 60/216,797, filed on Jul.                       6,549,216 B1       4/2003 Schumacher et al.
     7, 2000.
                                                                          * cited by examiner
(51) Int. Cl.                                                             Primary Examiner Brian Nguyen
        Hit. 2.                  3.08:                                           Attorney, Agent, or Firm Beyer Weaver & Thomas
(52) U.S. Cl. ....................... 370/229; 370/487; 709/203
(58) Field of Classification Search ................ 370/229,             (57)                       ABSTRACT
                   370/230. 1, 231, 235, 252,230, 352,401,
              370/485, 486,487; 709/200, 201, 202, 203,                   Methods and apparatus for use in a network including a local
         709/217, 219, 227, 229, 231, 246, 218; 434/307,                  server coupled to a central server, the local server being
              434/368, 318; 725/86, 87, 88,92, 100, 101,                  coupled to a plurality of network devices, for interactively
                                          725/102, 103, 104, 105          controlling from one of the plurality of network devices a
        See application file for complete search history.                 flow of audio visual data from the central server to the
                                                                          network device, comprising obtaining a control command at
(56)                   References Cited                                   the network device, the control command indicating a
                 U.S. PATENT DOCUMENTS                                    desired modification to the flow of the audio visual data from
                                                                          the central server to the network device. The control com
       5,133,079 A       7, 1992 Ballantyne et al. .......... 455/4.1     mand is sent from the network device to the central server
       5,550,577 A       8, 1996 Verbiest et al. ................ 348.7   via the local server. A modified flow of the audio visual data
       5,577,191 A      11/1996 Bonomi...................... 395/5O2      is then received from the central server at the network device
       5,579.308 A   11/1996 Humpleman ....          ... 370, 58.1        in response to the control command.
       5,646,676 A * 7/1997 Dewkett et al.              ... T25/92
       5,654,516 A * 8/1997 Tashiro et al. ................ 84f601
       5,659,539 A       8, 1997 Porter et al.                                            75 Claims, 14 Drawing Sheets
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 3 of 28 PageID #: 7


U.S. Patent           Jun. 27, 2006     Sheet 1 of 14    US 7,068,596 B1




                114




                                      F.G. 1
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 4 of 28 PageID #: 8


U.S. Patent        Jun. 27, 2006   Sheet 2 of 14             US 7,068,596 B1




                   NEVCO WOD/KTV Set-top Box Board Layout
                                                 244   246         238

                      RJ-45          Video I/O               Stereo Out


                     1 OBaseT
                     Interface




       D             Ethernet                             Karaoke
       R            Controller                           Processor
       A               U20
       M
       S
       M
       M
       M
       E
       M
       O
       R
       Y
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 5 of 28 PageID #: 9


U.S. Patent          Jun. 27, 2006       Sheet 3 of 14          US 7,068,596 B1


       Examples of entering video titles.
       Start-up TV screen                                /~
                        304                      306




                                                          FIG. 3A

                                                          3O8
       TV Screen after all titles are entered.           /~
                        310                      312


               Movie
               Karaoke
               Karaoke
               Karaoke
               Karaoke
               Movie
               Movie
                                                          FIG. 3B
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 6 of 28 PageID #: 10


U.S. Patent                   Jun. 27, 2006      Sheet 4 of 14              US 7,068,596 B1


       IR REMOTE CONTROL INSTRUCTIONS
       The following diagram is the IR remote control key positions
          TV/VIDEO                  NEXT                          ENTER
                 402                       404                             406
                                                      3            VOL +
                    414              ° 416                  418
                                                                    VOL

                7
                       2O
                      420
                                     8
                                         422
                                          22

                                                      96    424

                                                              O
                                                                  ECHO -

              TSC/PA                 O             RESET           ECHO
          N             308                413              410             462
                                                                   FADER
                                           432                             464

                      a | View"Men!,                SEEK
                                                           a438    PITCH

                                                                  HARMONY
                                           434              448         468
              KEY -                KEYN             KEY +           MUTE
                      450                  454             452             470
                    W              STEP            PAUSE            PLAY

       Main Control Keys.
        NTSC/PAL - Switches between NTSC and PAL modes. Default is PAL
                         mode after power-up.
         Reset - Reboots the set-top box.
         Next       - Stops the current video and starts the next video selected.
          Enter          - Press enter to change from karaoke to movie and vice versa.
                          Press enter to erase title 0.
                          Press enter after entering karaoke or movie title is completed.
        View/Menu - After all karaoke or movie titles are entered, press this key to
                         start playing video.
                     During video play, when this key is pressed, menu screen
                            Would come on and video titles can be added or edited.
                     Press this key again to start playing the video.
         Up/Down/Right/Left arrow keys - Moves the cursor (indicated by gold color)
                              up or down, right or left.
              number keys - Numbers are used to identify video titles.
                                              FIG. 4
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 7 of 28 PageID #: 11


U.S. Patent         Jun. 27, 2006          Sheet S of 14         US 7,068,596 B1

                                                           502
                           Turn on set-top box

                                                           504
                              Display menu


                        User SelectS One Or more           506
                        video/karaoke Selections


                                                           508
                           User selects control
                          command (e.g., view)

                       Set-top box deciphers infra         51O
                                red Control


                      Control command (e.g., view          512
                       command) sent to CPU of
                               set-top box

                         Set-top box sends view            514
                        control command to local
                                    Server



                       Local server receives signal
                         indicating selection and
                                                           516
                      control command (e.g., view)

                           Local Server sends
                        compressed karaoke/video           518
                       data over network to set-top
                                     box


                       Set-top box processes data          520
                            from local Server              (See Fig. 14)


                                 FIG. 5
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 8 of 28 PageID #: 12


U.S. Patent         Jun. 27, 2006   Sheet 6 of 14        US 7,068,596 B1


                          User sings through
                             microphone

                         User sings through              6OO
                      microphone connected to
                            set-top box


                     Send second audio signal to         6O2
                             AVD Converter



                      User selects audio Control         604
                       command (e.g., volume,
                     echo, fader, pitch, harmony)

                     Singer's voice is processed         606
                       by karaoke processor to
                      Create a modified Second
                             audio signal

                    Send modified Second audio           608
                        signal to D/A converter


                     Send analog audio signal to         610
                             amplifier



                              F.G. 6
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 9 of 28 PageID #: 13


U.S. Patent         Jun. 27, 2006    Sheet 7 of 14       US 7,068,596 B1




                                User pauses


                            User Selects pause            702
                             Control Command



                          Set-top box deciphers           704
                              infrared Control



                          PauSe Control Sent to           7O6
                            CPU of set-top box


                        Set-top box sends pause           708
                        Control Command to local
                                    SeWe



                           Local Server stops             710
                         sending data to set-top
                              box until further
                                instruction



                                FIG. 7
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 10 of 28 PageID #: 14


U.S. Patent         Jun. 27, 2006    Sheet 8 of 14        US 7,068,596 B1



                          User selects step


                      User selects step control        802
                              Command



                       Set-top box deciphers           804
                           infrared Control



                     Step control sent to CPU          806
                          of set-top box


                      Set-top box sends step           808
                     Control Command to local
                                SeWe



                       Local server advances
                       video by one frame by           810
                     sending frame data to set
                              top box

                       Set-top box processes           812
                       data from local Server         (See Fig. 14)


                             FIG. 8
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 11 of 28 PageID #: 15


U.S. Patent         Jun. 27, 2006         Sheet 9 of 14           US 7,068,596 B1


                           User selects slow



                       User Selects Slow Control            902
                              Command



                        Set-top box deciphers               904
                            infrared Control



                      Slow Control Sent to CPU              906
                             of set-top box


                       Set-top box sends slow               908
                      control Command to local
                                    SeWe




                      Local server slows Speed              910
                        with which frames are
                          sent to set-top box

                      LOCal Server Continues to
                       send compressed data                 912
                       over network to set-top
                                    bOX


                        Set-top box processes               914
                        data from local Server
                                                          (See Fig. 14)


                             FIG. 9
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 12 of 28 PageID #: 16


U.S. Patent         Jun. 27, 2006         Sheet 10 of 14          US 7,068,596 B1


                         User selects play from
                       pause, step, or slow mode


                       User selects play Control           1002
                               Command



                      Set-top box deciphers infra          1004
                              red Control



                      Play control sent to CPU of          1006
                              set-top box


                        Set-top box sends play             1008
                       Control Command to local
                                SeVer



                        Local server returns to
                        normal speed with which            1010
                       frames are sent to set-top
                                    box

                       Local Server Continues to
                      send compressed data and             1012
                      percent played over network
                             to set-top box

                      Set-top box processes data           1014
                           from local Server               (See Fig. 14)


                        Display percent video/             1016
                       karaoke selection played


                           FIG. 10
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 13 of 28 PageID #: 17


U.S. Patent            Jun. 27, 2006          Sheet 11 of 14                US 7,068,596 B1



              User selects menu option


   1102       User Selects menu control
                      Command



   1 104   Set-top box deciphers infrared                Set-top box deciphers      1118
                       Control                                 infra-red control



   1106    Menu Control sent to CPU of Set-             View control sent to CPU
                       top box                                  of set-top box


   1108    Set-top box sends menu control               Set-top box sends view
              Command to local server                   Control Command to local
                                                                    SeVer



   1110       Local server stops sending                Local server Continues to
            compressed data over network                 send compressed data
           to set-top box until VIEW/MENU                Over network to Set-top
                     key is toggled                                  bOX


   1112                                                  Set-top box processes
            Set-top box displays menu of
                     Selections                          data from local server
                                                               See Fid. 14


   1114    User optionally adds/edits menu
                     Selections


   1116
           User toggles VIEW/MENU key to
                Select view Command




                                         FIG. 11
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 14 of 28 PageID #: 18


U.S. Patent         Jun. 27, 2006         Sheet 12 of 14          US 7,068,596 B1


                         User Selects next



                      User Selects next Control            1202
                             COmmand


                                                           1204
                   Set-top box deciphers infrared
                               Control



                  Next control sent to CPU of Set          12O6
                               top box


                   Set-top box sends next control          1208
                      Command to local server
                      indicating next selection

                     Local Server stops sending            1210
                    Compressed data associated
                    with previous selection over
                       network to set-top box

                  Local Server sends compressed            1212
                    data associated with current
                  selection over network to set-top
                                    box

                                                           1214
                  Set-top box processes data from
                            local Server                      (See Fig. 14)


                           FIG. 12
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 15 of 28 PageID #: 19


U.S. Patent         Jun. 27, 2006         Sheet 13 of 14            US 7,068,596 B1


                              User selects seek



                          User Selects seek Control        1302
                                 Command



                         User selects percentage of        1304
                            selection to jump to


                         Set-top box deciphers infra       1306
                                    red Control


                            Seek Control with the          13O8
                         percentage sent to CPU of
                                set-top box

                           Set-top box calculates          1310
                         starting point using file size
                             and the percentage

                            Set-top box sends an           1312
                        indicator of the starting point
                              to the local Server


                          Local server jumps to the        1314
                             starting point in file

                             Local Server sends
                          compressed data from the         1316
                        starting point over network to
                                  set-top box

                         Set-top box processes data        1318
                              from local server
                                                            (See Fig. 14)
                               FIG. 13
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 16 of 28 PageID #: 20


U.S. Patent             Jun. 27, 2006        Sheet 14 of 14               US 7,068,596 B1




                                     Set-top box processes
                                     data from local server


                                      Set-top box receives      1402
                                     compressed data from
                                          local server

                                                                1404
                                      MPEG decoder chip
                                    decompresses video and
                                       audio data in the
                                       Compressed data

         Send decompressed
         video signal to video                                  Send decompressed
       encoder to convert digital                               first audio signal to
        Signal to analog signal                                 karaoke processor


        Output analog signal to                                 Send processed first
              TV/monitor                                         audio signal to DIA
                                                                       Converter


                                                         1414                      o
                                                                Send analog audio
                                                                signal to amplifier


                                        F.G. 14
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 17 of 28 PageID #: 21


                                                     US 7,068,596 B1
                              1.                                                                      2
       INTERACTIVE DATA TRANSMISSION                                      The existing karaoke model is undesirable in a variety of
       SYSTEMI HAVING STAGED SERVERS                                   ways. Since a machine capable of playing karaoke tapes is
                                                                       required for each listening station, the existing karaoke
           CROSS-REFERENCE TO RELATED                                  system often requires numerous machines. Since these
                  APPLICATION                                          machines are not automated, it is necessary to employ
                                                                       personnel that will be available to operate the machines. Due
  This application claims priority of U.S. Provisional Appli           to the expense associated with acquiring and maintaining
cation No. 60/216,797, entitled “INTERACTIVE DATA                      numerous karaoke machines and associated personnel, a
TRANSMISSION SYSTEM, filed on Jul. 7, 2000, which is                   traditional karaoke business is far from inexpensive to
hereby incorporated by reference for all purposes.                10   operate. In addition, it is typically necessary to maintain
  This application is related to U.S. application Ser. No.             multiple copies of Songs that are popularly requested in
09/698,701 filed on the same day, and entitled “INTERAC                order to be able to fulfill the same song request when it is
TIVE DATA TRANSMISSION SYSTEM.                                         received from more than one listening station. Moreover,
                                                                       since multiple copies are often retained for these popular
           BACKGROUND OF THE INVENTION                            15   selections, the cost of maintaining an adequate inventory as
                                                                       well as storage space to store these copies increases the cost
  1. Field of the Invention                                            of Such a karaoke business. In addition, the quality of a
  The present invention relates generally to real-time data            physical medium Such as a video tape deteriorates over time.
transmission across a network. More particularly, the present          Moreover, since the karaoke tapes must be loaded and
invention relates to real-time transmission of data and inter          unloaded by humans, this type of system is Susceptible to
active modification of the data transmitted across a network           human error. As a result, the incorrect tape may be loaded or
in response to a request received from a network device over           there may be a substantial delay between songs while the
the network.                                                           personnel are locating or changing the tapes. Thus, it is
   2. Description of Related Art                                       impossible for a karaoke participant to predict the time that
                                                                  25   a selected Song will start. Similarly, it is impossible to
   A popular past time in today's entertainment-oriented               predict the delay between Songs that are loaded consecu
Society is watching movies. In fact, many movie fanatics               tively into the karaoke machine. It is also important to note
have acquired elaborate home entertainment systems solely              that the karaoke singers in the listening stations do not have
for this purpose. However, for those individuals who decide            access do the machine associated with their private listening
to spend their Saturday night at home with a movie, there a       30   station. Thus, once a karaoke tape has been inserted, karaoke
limited number of options available to them.                           participants cannot interactively control their individual
   Traditionally, movie goers who prefer to watch movies in            karaoke experience.
the privacy of their own homes rent videos from a local                   In view of the above, it would be desirable if a system
video rental store. However, the video rental process is a             could offer the interactive nature of a VCR without the
time-consuming one, requiring the movie viewer to travel          35   limitations and conveniences associated with a VCR. In
from his or her home merely to obtain the desired video. Of            addition, it would be beneficial if a user were provided a
course, even with the obvious disadvantages associated with            wide range of choices previously unavailable to a VCR or
the video rental process, many still find this desirable since         pay-per-view user.
they can watch the movie as many times as they want, and
they may pause, rewind, fast forward, and re-start the movie      40                           SUMMARY
at their own convenience.
   In view of the disadvantages associated with the conven               The present invention enables data to be transmitted over
tional video rental process, pay-per-view is a viable option,          a network from a server to a client device Such as a set-top
particularly in hotels which often do not offer video rental           box. This may be accomplished via a single local server as
services to its guests. Through the pay-per-view option, it is    45   well as via multiple staged servers, such as from a central
possible to select a video as well as view the video from the          server via the local server. For instance, the central server
privacy of home or a hotel room. However, the movie                    may be associated with a web site on the Internet. In
choices typically offered to movie viewers by such cable               addition, once initiated, data flow may be modified and
providers are limited. Moreover, the pay-per-view option               controlled interactively by the user. Moreover, a file may be
does not offer the advantages of a standard VCR. More             50   loaded from the central server to a memory associated with
particularly, the pay-per-view option does not allow a user to         the local server. This loading process may be performed in
pause, rewind, fast forward, or re-start a movie once it has           combination with data transmission upon initiation by a user
started. In addition, the available viewing times are typically        (e.g., via a web browser) or by the local server when a
set and therefore cannot be selected by a user.                        requested file is not accessible to the local server. Alterna
   Physical tapes are also used for a variety of purposes other   55   tively, it may be desirable to load a file independently from
than viewing movies. For instance, in Asian countries,                 the data transmission process.
karaoke is a popular pastime. A traditional karaoke business              In accordance with one aspect of the invention, a first
is commonly run with a central control room connected to               network device Such as a set-top box may interactively
multiple listening stations. The control room contains a               control data flow from a second network device such as a
machine associated with each listening station to enable a        60   server to the first network device. A control command
desired tape to be played and routed to the listening station          indicating a desired modification to the flow of data from the
(e.g., via a coaxial cable). When a karaoke participant in one         second network device to the first network device is received
of the listening stations requests a particular karaoke song,          at the first network device. The first network device sends a
the appropriate tape is physically inserted into the machine           control command to the second network device. When the
connected to the listening station. The karaoke tape is then      65   second network device receives the control command, the
played and routed to the listening station connected to this           second network device modifies the flow of data from the
machine.                                                               second network device to the first network device in
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 18 of 28 PageID #: 22


                                                     US 7,068,596 B1
                            3                                                                      4
response to the control command. The first network device                FIG. 6 is a process flow diagram illustrating a method of
then receives a modified flow of data from the second                  processing a user's voice input in accordance with an
network device to the first network. This process may                  embodiment of the invention.
similarly be performed across multiple staged servers rather             FIG. 7 is a process flow diagram illustrating a method of
than by a single local server.                                         pausing a movie or karaoke selection in accordance with an
   Modification to the flow of data may be accomplished by             embodiment of the invention.
modifying a data stream in a variety of ways. For instance,              FIG. 8 is a process flow diagram illustrating one method
modification may include initiating transmission of a data             of stepping transmission of data in accordance with an
stream, pausing transmission of a data stream, advancing               embodiment of the invention.
transmission by a single frame, modifying the speed of            10      FIG. 9 is a process flow diagram illustrating one method
transmission of data, and modifying the Source of the data             of reducing the speed of data transmission to the set-top box
being transmitted (e.g., file and/or file location). Such a            in accordance with one embodiment of the invention.
modification to the flow of data between network devices                  FIG. 10 is a process flow diagram illustrating a method of
may be initiated by a user via an input device Such as a               initiating or resuming the transmission of data in accordance
mouse, keyboard, or remote control device.                        15   with one embodiment of the invention.
  In accordance with another aspect of the invention, a user              FIG. 11 is a process flow diagram illustrating a method of
may select one or more files from which data is to be                  selecting data files to be transmitted via a menu in accor
transmitted over a network from a network device Such as a             dance with one embodiment of the invention.
server to another device such as a set-top box. Each of the              FIG. 12 is a process flow diagram illustrating one method
files may include video data and audio data as well as other           of initiating the transmission of data associated with a next
digital data. For instance, each file may include a movie or           selected video in accordance with one embodiment of the
a karaoke video. The user may select via the set-top box one           invention.
or more of a plurality of files associated with the server. In           FIG. 13 is a process flow diagram illustrating a method of
addition, the user may specify an order of transmission of             performing a seek in accordance with an embodiment of the
the selected files. Information identifying the selected files    25   invention.
as well as the specified order of transmission may then be                FIG. 14 is a process flow diagram illustrating one method
sent from the set-top box to the server. Data stored in these          of processing data received by the set-top box in accordance
files may then be transmitted from the server to the set-top           with one embodiment of the invention.
box in the order of transmission.
                                                                  30                DETAILED DESCRIPTION OF THE
   In accordance with another aspect of the invention, the                            PREFERRED EMBODIMENTS
present invention enables transmission of data to be billed
within a multiple site system Such as a hotel. More particu               In the following description, numerous specific details are
larly, it is possible to bill a guest each time a movie or             set forth in order to provide a thorough understanding of the
karaoke song is played (i.e., transmitted from the local          35   present invention. It will be apparent, however, to one
server). Moreover, the hotel may wish to bill the guest an             skilled in the art, that the present invention may be practiced
additional amount when the requested selection is transmit             without some or all of these specific details. In other
ted from the central server over the Internet to the guests            instances, well known process steps have not been described
hotel room (e.g., when the user accesses the central server            in detail in order not to unnecessarily obscure the present
via a web browser). Of course, it may be desirable to bill a      40   invention.
guest once (e.g., when the associated file is loaded from the            With the recent advancement of digital technology, the
central server to the local server), allowing the guest to view        way information flows and data are exchanged have taken a
the selection multiple times.                                          new direction. With the aid of video compression and
                                                                       decompression technology, digitized audio and video data
      BRIEF DESCRIPTION OF THE DRAWINGS                           45   can now be transmitted live across cities, states, and coun
                                                                       tries. Moreover, network bandwidth continues to increase
   The invention, together with further advantages thereof,            through the introduction of fast Ethernet, cable modem,
may best be understood by reference to the following                   Digital Subscriber Line (DSL), variations of DSL (xDSL),
description taken in conjunction with the accompanying                 and Gigabit Ethernet. DSL service enables the transmission
drawings in which:                                                50   of data at rates up to 6.1 megabits (millions of bits) per
   FIG. 1 is a block diagram illustrating an exemplary                 second, enabling continuous transmission of motion video,
system in which the present invention may be implemented               audio, and even 3-D effects. Accordingly, real-time video
in accordance with an embodiment of the invention.                     transmission which requires high bandwidth is now feasible.
  FIG. 2 is a block diagram illustrating an exemplary set-top             Through the use of the present invention, files such as
box board layout that may be used to implement the present        55   movies and karaoke videos may be downloaded to a local
invention.                                                             server and streamed to one or more client devices (e.g.,
   FIG. 3A is an exemplary screen shot that may be pre                 set-top boxes). In addition, interactive control of the
sented to a user upon start-up.                                        streamed data is made available through the set-top boxes.
                                                                       Accordingly, the present invention provides the traditional
   FIG. 3B is an exemplary screen shot illustrating the           60   advantages of a conventional video recorder without the
selection of karaoke songs and/or movies to be transmitted             restrictions or limitations of a video recorder.
in accordance with the present invention.                                FIG. 1 is a block diagram illustrating an exemplary
   FIG. 4 is an exemplary layout of a remote control that may          system in which the present invention may be implemented
be used to implement the present invention.                            in accordance with an embodiment of the invention. The
   FIG. 5 is a process flow diagram illustrating a method of      65   present invention is implemented in a network Such as a
playing a movie or karaoke selection in accordance with an             local area network (LAN), which may be further coupled to
embodiment of the invention.                                           a wide area network (WAN) such as the Internet. Within the
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 19 of 28 PageID #: 23


                                                      US 7,068,596 B1
                               5                                                                       6
network, one or more local servers 102 are used as the                  using an ordinary modem is currently approximately 56
video-streaming server. Moreover, the local server(s) 102               Kbps. In contrast, with various xDSL technologies, it is
may also be used as the content storage server that is capable          possible to receive data at rates of well over one million bits
of storing a plurality of files. One or more associated file            per second (Mbps), enabling continuous transmission of
servers 104 are used for user account management, content               motion video, audio, and 3-D effects. For example, current
management, billing information, web server, firewall, and              ADSL standards contemplate data receive rates on the order
all other non-streaming related services. In addition, an               of 6 Mbps. VDSL proposals contemplate data receive rates
equivalent central file server may be established at the                on the order of 25 or 50 Mbps. Thus, the delay involved in
central site which monitors and communicates with all the               transmission of the requested data may be minimized
remote file servers. In order to decrease the costs associated     10   through the use of a Digital Subscriber Line (DSL) or
with the local server 102 and limit the number of files                 variations of DSL (xDSL). As a result, video quality is
available for transmission to each client, it may be preferable         improved. Moreover, since multiple devices 108 may be
to use a Suitable memory for storing approximately twenty               coupled to the central server 112 through a single Digital
files (e.g., karaoke files or movie files). However, this               Subscriber Line via the local server 102, each client need not
configuration is merely exemplary and a memory with a              15   individually obtain DSL service. In this manner, the cost to
greater capacity may be implemented. These files may be                 the consumer is considerably reduced while enabling the
supplied initially as well as downloaded from another server            consumer to interactively control data transmission via the
on the network, as well as from the Internet. The local server          central server 112 with approximately instantaneous access.
102 is adapted for being coupled (e.g., via an Ethernet                    The present invention may be used by a business Such as
switch 106) to a plurality of devices 108 (e.g., set-top boxes)         a hotel to enable multiple rooms to access a local server
that are each configured to transmit a control command to               maintained by the hotel. Since the local server is maintained
the local server 102 to control the initiation and flow of data         by the hotel, the hotel may wish to bill a guest each time a
associated with a particular file to the requesting device 108.         movie or karaoke song is played (i.e., transmitted from the
In addition, each of the devices 108 is capable of providing            local server 102 to a client device 108). Moreover, the hotel
Video and audio signals to associated monitors or televisions      25   may wish to bill the guest an additional amount when the
110 when they are received from the local server 102.                   requested selection is transmitted from the central server
   Through each device 108, a client may initiate the trans             over the Internet to the guests hotel room (e.g., when the
mission of data associated with a specified file via the local          user accesses the central server via a web browser). Of
server 102. In addition, once transmission of data is initiated,        course, it may be desirable to bill a guest once (e.g., when
it may be desirable to interactively control the transmission      30   the associated file is loaded from the central server to the
of data from the local server 102. When the requested file is           local server) while allowing the guest to view the selection
not available to the local server 102, the local server may             multiple times.
access a central server 112 over the Internet via an Internet              Billing information may be obtained in a variety of ways.
Service Provider (ISP) 114. The central server 112 prefer               For instance, billing information associated with the hotel
ably has a vast data store of files in an associated memory.       35   room may be automatically obtained. As another example,
Alternatively, the client may independently download a                  billing information Such as credit card information may be
requested file from the central server 112 via a web browser            obtained from the user upon selection of a video. As yet
independently of transmission of the associated data to the             another example, a Smart card reader may be provided to
client. For instance, when the user wants to watch a video              enable the user to charge room services to his or her Smart
that is not available on the local server, the user may access     40   card.
the central server and select one of a plurality of listed                 As described above with reference to FIG. 1, multiple
videos by clicking on the desired title(s). The central server          client devices 108 may be coupled to a single local server
112 may then send the file to the local server 102 for storage          102. In accordance with one embodiment of the invention,
in the file server 104 and/or transmission to a requesting              a client device 108 may be implemented in the form of a
client. It is important to note that each client device 108 and    45   set-top box. A set-top box is a device that enables a televi
the local server 102 preferably perform authentication prior            sion set to become a user interface to the Internet and also
to establishing a communication link.                                   enables a television set to receive and decode digital tele
  When a file is transmitted from the central server 112 to             vision broadcasts. More particularly, a set-top box is used by
a client via the local server 102, the transmission and                 television viewers to receive digital broadcasts via an analog
interactive control of the transmitted data may be performed       50   television set. A set-top box typically includes a Web
in a manner to enable real-time streaming and therefore                 browser stored in a memory in the set-top box, enabling a
instantaneous access to the data by a requesting client.                television user to access the Internet. In addition, a typical
Alternatively, there may be a small or considerable delay,              digital set-top box contains one or more microprocessors for
depending upon the transmission medium that is used. For                running the operating system and for parsing an MPEG
instance, the transmission medium used to transmit data            55   transport stream. A set-top box also includes RAM, an
from the central server 112 to the local server 102, and from           MPEG decoder chip as well as other chips for audio decod
the local server 102 to each device 108 may include a                   ing and processing. In addition, a set-top box may contain a
traditional transmission medium Such as a cable modem                   hard drive for storing recorded television broadcasts, for
connection. In a WAN setting, bandwidth cannot be guar                  downloaded software, and for other applications. Similarly,
anteed at a Sustainable rate to Support real-time broad-band       60   a DVD drive may be used to enable the set-top box to access
video streaming. Thus, it is important to note that the benefit         a variety of files.
of a the local server 102 in a LAN setting is to provide                   FIG. 2 is a block diagram illustrating an exemplary set-top
Sustainable bandwidth to guarantee uninterrupted real-time              box board layout that may be used to implement the present
Video streaming.                                                        invention. In one embodiment, the set-top box board imple
  Traditional phone service transmits an analog signal             65   ments a standard Ethernet implementation and therefore
which is converted into digital information by a modem.                 includes a 10BaseT Interface 202, an Ethernet controller
However, the maximum amount of data that may be received                204, an EEPROM 206 for storing an IP address associated
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 20 of 28 PageID #: 24


                                                     US 7,068,596 B1
                              7                                                                     8
with the set-top box board, and SRAMs 208, 210 for storing             selection 306 associated with the selection type 304. As
data obtained from the network (e.g., Internet). In addition,          shown, a number, title, or other mechanism may be used to
the set-top box includes a CPU 212 for running the operating           identify each selection.
system and for parsing an MPEG data stream. In addition, a                FIG. 3B is an exemplary screen shot illustrating the
flash EPROM 214 may store software for drivers and other               selection of karaoke songs and/or movies to be transmitted
instructions necessary to implement the present invention.             in accordance with the present invention. Once the user has
Moreover, this client software that is programmed into the             entered one or more selections, a TV screen or monitor 308
flash EPROM 214 may be updated through the local server                after all selections are entered is displayed. Thus, the selec
at any time for feature enhancement. System memory 216                 tion type 310 may be “movie' or “karaoke”, as shown. In
(e.g., DRAM) is available for use by the CPU. In addition,        10   addition, each selection 312 is identified numerically in
EPLD 218 is adapted for routing signals among compo                    accordance with a pre-selected set of selections available to
nents, thereby providing the appropriate combinational logic           the user. For instance, a manual may be provided to the user
for the set-top box. MPEG decoder 220 is provided for                  identifying the selections available to the user.
decompressing video and audio data received in the com                   As described above, the user sends control commands to
pressed data received by the set-top box. DRAM chips 222,         15   the set-top box indicating desired modifications to the flow
224, 226, 228, and 230 are provided for storing video data             of data to the set-top box. In accordance with one embodi
for the MPEG decoder 220.                                              ment, these control commands are sent to the set-top box via
   After the video and audio data is decompressed by the               an infra-red remote control. FIG. 4 is an exemplary layout of
MPEG decoder 220, the decompressed audio and video                     a remote control that may be used to implement the present
signals are processed separately. The decompressed video               invention. A TV/VIDEO key 402 enables a user to toggle
signal is then sent from the MPEG decoder 220 to a video               between a television and video mode. In addition, a NEXT
encoder 242 to convert the digital video signal to an analog           key 404 stops the current video (e.g., movie or karaoke) and
signal. The analog video signal is then output at a video              starts the next video selected. An ENTER key 406 enables
input/output 244. The decompressed audio signal is sent                a user to enter a number of key strokes. In addition, an
from the MPEG decoder 220 to digital-to-analog converter          25   NTSC/PAL key 408 enables a user to switch between NTSC
236 and output via stereo output 238 and therefore through             and PAL mode, as described above. A RESET key 410
an amplifier (not shown).                                              reboots the set-top box. AVIEW/MENU key 412 enables a
                                                                       user to view a video after all karaoke or movie selections are
   In accordance with one embodiment, the set-top box                  entered. During video play, when the VIEW/MENU key 412
includes karaoke capabilities. Thus, in addition to the data      30   is toggled, a menu screen is displayed to enable the user to
(e.g., karaoke file) received from the network, one or more            add or edit the video selections. The user may then toggle the
microphone inputs 231 and 232 are provided to enable users             VIEW/MENU key 412 an additional time to start playing
to sing along with a karaoke selection. In the embodiment              the current video selection. Number keys 0–9 413–430 may
shown, two microphone inputs are Supported, although it                be used to identify video titles. Arrow keys 432–438 move
should be appreciated that any desired number of micro            35   the cursor up, down, right or left to enable a user to enter or
phones may be provided. When a karaoke singer sings into               modify selections.
a microphone, the audio signal is processed by an analog to               Various control keys are provided to initiate or modify the
digital converter 233. The digital audio signal is then sent to        flow of data to the set-top box. When a PLAY key 440 is
a karaoke audio processor 234. For instance, the karaoke               pressed, a selected video (e.g., movie or karaoke selection)
audio processor 234 may be a digital karaoke audio proces         40   is played at normal speed from either a PAUSE, STEP, or
sor such as model MED25102 available from Medianix
                                                                       SLOW mode, each of which will be described in further
Semiconductor, Inc., located at 100 View Street, Mountain              detail below. In addition, in accordance with one embodi
View, Calif. 94041. The digital audio signal processed by the          ment, a percent video played indicator is displayed on the
karaoke processor 234 is then sent to digital-to-analog                screen to indicate the amount of the video that remains to be
converter 236 and output via stereo output 238. In addition,      45   transmitted. When a SLOW key 442 is pressed, the video
a DRAM chip 240 is available for storing audio data for the            speed is slowed (e.g., to one-half normal speed). The PLAY
karaoke processor 234. A standard audio input 246 is also              key 440 may then be pressed to resume to normal speed.
provided. In addition, an infra-red interface controller (not          Similarly, when a PAUSE key 444 is pressed, the video is
shown) may be provided to enable communication with a                  paused until the PLAY key 440, the SLOW key 442, or a
remote control device.                                            50   STEP key 446 is pressed. Once the STEP key 446 is pressed,
   In accordance with one embodiment, the set-top box is               the video is advanced by one frame at a time.
capable of switching between NTSC and PAL signals for                     Rather than viewing the entire video, the user may wish
world-wide adoption and compatibility. In addition, to                 to view only specific portions of the video. When a SEEK
implement a karaoke system, user interfaces in different               key 448 is pressed during video play, the user may select a
languages may be provided by the set-top box. Similarly,          55   percentage of the video file to jump to. The video then jumps
files encoded with Sound tracks in multiple languages may              to that location and begins to play starting from that location.
be provided at the local server to enable a sound track in a           The seek location may be any location in the video file.
particular language to be selected at the set-top box.                 Accordingly, the seek function may operate in forward or
   FIG. 3A is an exemplary screen shot that may be pre                 eVeSe.
sented to a user upon start-up. As shown, an initial Screen       60      In addition to video control keys described above,
302 may be displayed which indicates one or more selec                 karaoke control keys are provided to enable the user to
tions which may be input by a user. For instance, at start-up,         modify the audio signal associated with the karaoke music
a default selection type 304 may be presented to the user.             and/or the user's voice. The key functions may be imple
More particularly, the selection type 304 of a file to be              mented through the use of a conventional karaoke audio
transmitted may be, for example, “karaoke” or “movie'.            65   processor such as karaoke audio processor MED25102
Thus, the default selection type 304 may be “karaoke”, as              available from Medianix. Various keys are provided on the
shown. In addition, the user may indicate a particular                 remote control to implement various functions available in
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 21 of 28 PageID #: 25


                                                    US 7,068,596 B1
                                                                                               10
a karaoke processor. For instance, KEY-450 decreases the          network to the set-top box at block 518. More particularly,
key of the music, KEY+452 increases the key of the music,         the compressed data stream may include audio, video and
KEYN 454 returns the key of the music to neutral, VOL+            other digital data. The set-top box then processes the data
456 increases the microphone volume, VOL-458 decreases received from the local server at block 520. One method of
the microphone volume, ECHO-460 increases microphone 5 processing the data by the set-top box is described in further
echo, and ECHO-462 decreases microphone echo. When detail below with reference to FIG. 14.
FADER 464 key is pressed, the vocal portion of the music
is silenced. PITCH 466 changes the pitch of the karaoke andInmodify      accordance with one embodiment, the user may initiate
singer's voice that is received through the microphone by to the set-topthebox.     transmission of karaoke data from a server
                                                                                        Thus, a first audio signal is received by
shifting the pitch one semi-note with each depression. HAR- 10
MONY 468 adds a pitch-shifted and a non pitch-shifted the               set-top box from a server and processed, as will be
                                                                   described below with reference to FIG. 14. In addition, the
microphone signal to create the sound of two vocalists. user             may sing along with the karaoke selection through a
MUTE 470 mutes the associated microphone.                          microphone, creating a second audio signal. FIG. 6 is a
   As described above with reference to FIG. 4, a remote           process flow diagram illustrating a method of processing a
control may enable a user to modify the flow of data to a 15 user's voice input in accordance with an embodiment of the
set-top box. However, other input devices may be used. For invention. More particularly, when a user sings through a
instance. Such input devices include, but are not limited to, microphone connected to the set-top box at block 600, the
a keyboard or a mouse.                                             audio signal is processed by an analog to digital converter at
   Through the use of the present invention, data may be block 602. In addition, the user may select an audio control
transmitted from a particular network device to a requesting 20 command as shown at block 604 via a karaoke control key
network device. In accordance with one embodiment, data is
transmitted to a set-top box from a local server. Of course, as       described above with reference to FIG. 4 to modify the
                                                                   audio signal that is ultimately produced by the set-top box.
when a particular file is not directly accessible by the local For instance, the user may wish to adjust the Volume or
server, the file may be downloaded from a central server pitch. The singer's voice is then processed by the karaoke
(e.g., to a file server associated with the local server). In 25 processor at block 606 to modify the second audio signal.
addition, data may be transmitted from the central server via This modified second audio signal is then sent to a digital to
the local server. The downloading and/or transmission from analog converter at block 608. The resulting analog audio
the central server to the local server may be initiated by the signal is then sent to an amplifier at block 610.
user (e.g., via a web browser) or by the local server when the        The flow of data to the set-top box may be modified in a
file cannot be directly accessed by the local server. Once 30 variety       of ways. As described above with reference to FIG.
data flow associated with a file is initiated, the data flow may 4, the flow   of data may be modified in a variety of ways. For
be modified through the sending of various control com instance, the
mands by the user (e.g., via an infra-red remote control). In remote controluser    key
                                                                                        may wish to pause a video, or press a
                                                                                         such as STEP, SLOW, PLAY, MENU,
accordance with one embodiment, data flow from the local           NEXT, or SEEK. Exemplary process flow diagrams illus
server may be modified by the user. The flow of data and 35 trating        Such possible modifications to the flow of data to a
modification of the data flow from the local server will be
described in further detail below with reference to FIG. 5         set-top box will be described in further detail below with
through FIG. 14. However, it will be understood that the reference to FIG. 7 through FIG. 13.
flow of data and modification of the data flow may also be            When a user wishes to pause the transmission of data to
performed via the central server.                               40 the set-top box, the user may press the PAUSE button on the
   FIG. 5 is a process flow diagram illustrating a method of remote control. FIG. 7 is a process flow diagram illustrating
playing a movie or karaoke selection in accordance with an a method of pausing a movie or karaoke selection in
embodiment of the invention. When the set-top box is turned accordance with an embodiment of the invention. As shown,
on at block 502, a menu is displayed at block 504. For when a user selects a pause control command at block 702,
instance, a screen such as that illustrated in FIG. 3A may be 45 the set-top box deciphers the infra-red control at block 704.
displayed to enable a user to enter one or more karaoke or The pause control command is then sent to a CPU of the
movie selections as shown in FIG. 3B. The user enters one          set-top box at block 706. The set-top box sends the pause
or more selections at block 506 to indicate those movies,         control command to the local server at block 708. In
karaoke selections or other video files to be transmitted to      response, as shown at block 710, the local server stops
the set-top box. The user then selects a control command at 50    sending data to the set-top box until further instruction.
block 508 to initiate, terminate or otherwise modify the flow        A user may press the STEP key when he or she wishes to
of data to the set-top box. Thus, the control command             step the transmission of data (e.g., by a single frame). FIG.
generally indicates a desired modification of the flow of data    8 is a process flow diagram illustrating one method of
to the set-top box. More particularly, this may be accom          stepping transmission of data in accordance with an embodi
plished by pressing a key on a remote control Such as that 55     ment of the invention. As shown at block 802, a user may
described above with reference to FIG. 4. For instance, the       select the step control command through pressing the STEP
user may select the VIEW command in order to view a               key on a remote control. When the infra red signal is
selected video.                                                   received by the set-top box, the set-top box deciphers the
   When the control command (e.g., view command) is               infra red signal at block 804 and sends a step control
received by the set-top box at block 510, the set-top box 60      command to a CPU of the set-top box at block 806. The
deciphers the infra red control signal and sends the control      set-top box (e.g., CPU) then transmits this step control
command to a CPU of the set-top box at block 512. The             command to the local server at block 808. In response, the
set-top box then sends the control command to the local           local server advances the appropriate video by a frame by
server at block 514. The local server receives the control        sending data associated with that frame to the set-top box at
command at block 516. In addition, the local server may 65        block 810. The set-top box then processes the data received
receive a signal indicating a current video selection. The from the local server at block 812, as will be described in
local server then sends a compressed data stream over a further detail below with reference to FIG. 14.
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 22 of 28 PageID #: 26


                                                    US 7,068,596 B1
                               11                                                                12
   A user may similarly wish to modify the speed of trans user may select a menu control command at block 1102
mission of data to the set-top box over the network. For which sends an infra red signal to the set-top box. The
instance, the user may wish to reduce as well as increase the set-top box deciphers the infrared control at block 1104 and
speed of data transmission. FIG. 9 is a process flow diagram sends this menu control command to a CPU of the set-top
illustrating one method of reducing the speed of data trans- 5 box at block 1106. The set-top box sends this menu control
mission to the set-top box in accordance with one embodi command over the network to the local server at block 1108.
ment of the invention. When a user wishes to slow the speed The local server then stops sending compressed data over
of data transmission, the user may press a SLOW key on a the network to the set-top box at block 1110. For instance,
remote control as shown at block 902, as described above           the local server may stop sending data until a VIEW/MENU
with reference to FIG. 4. The set-top box deciphers the infra 10 key on a remote control such as that illustrated in FIG. 4 is
red control at block 904 and a slow control command                toggled by the user.
indicating that the data transmission is to be slowed is sent         The set-top box then displays a menu of selections at
to a CPU of the set-top box at block 906. The set-top box block 1112. As one example, the menu may present the user
then sends the slow control command to the local server at         with a number of possible files (e.g., movie or karaoke) to
block 908. In response to the control command, the local 15 be transmitted to the set-top box. As another example, the
server reduces the speed with which data (e.g., frames) are menu may simply be a screen such as that presented in FIG.
sent to the set-top box at block 910. The local server then 3A which may enable a user to enter as well as modify his
continues to send compressed data over the network to the or her selections as illustrated in FIG. 3B. When presented
set-top box at block 912. The set-top box then processes the with this menu, the user may add as well as edit the menu
data received from the local server at block 914, which will 20 selections that are displayed at block 1114. As one example,
be described in further detail below with reference to FIG.        the user may have be presented with a screen illustrating a
14.                                                                single previously entered selection. The user may then enter
   The user may also wish to initiate the transmission of data or select additional selections up to a maximum number of
over the network to the set-top box (e.g., from a pause permissible selections. As another example, the menu may
mode). Alternatively, the user may wish to resume trans- 25 present the user with a number of selections previously
mission of data to a normal speed from a step or slow mode.        selected by the user. The user may then modify one or more
FIG. 10 is a process flow diagram illustrating a method of of these selections.
initiating or resuming the transmission of data in accordance         When the user decides to view one or more of his
with one embodiment of the invention. As shown at block            selections, the view control command may be selected by
1002, the user may select the play control command at block 30 again toggling the VIEW/MENU key at block 1116. The
1002. This may be accomplished through pressing the PLAY set-top box deciphers the infra-red control at block 1118 and
key on a remote control such as that illustrated in FIG. 4. For a view control command is sent to a CPU of the set-top box
instance, the PLAY key may be pressed from the pause, step, at block 1120. The set-top box sends the view control
or slow mode. The set-top box then deciphers the infrared command over the network to the local server at block 1122.
control at block 1004 and a play control command indicating 35 For instance, the view control command may identify one or
that initiation of the transmission of data is requested is sent more files to be transmitted over the network. In addition,
to a CPU of the set-top box at block 1006. The set-top box the view control command may also indicate the order of
then sends the play control command to the local server at transmission of those files. Of course, the view control
block 1008. The local server then initiates the transmission       command may also designate a starting point from which
of data at block 1010. More particularly, the local server may 40 compressed data is to be transmitted. The starting point may
initiate the transmission of data or simply return to normal indicate a specific file as well as a location (e.g., percentage)
speed with which data is sent to the set-top box. The local within that file. The local server then resumes sending
server continues to send compressed data over the network compressed data over the network to the set-top box at block
to the set-top box at block 1012. In addition, in accordance 1124. The set-top box then processes the data it receives at
with one embodiment, the local server sends a percentage 45 block 1126, which will be described in further detail below
value indicating a percent of the file that has been transmit with reference to FIG. 14.
ted (e.g., percent of a movie that has been played over the           Rather than allowing all selections to play consecutively,
network). The set-top box processes the data it receives from the user may wish to terminate a current video and start the
the local server at block 1014, as will be described in further    next selected video. FIG. 12 is a process flow diagram
detail below with reference to FIG. 14. The set-top box 50 illustrating one method of initiating the transmission of data
further displays the percent of the selection that has been associated with a next selected video in accordance with one
transmitted to the set-top box and therefore played for the embodiment of the invention. When the user wishes to stop
user at block 1016. As described above, the data may be the transmission of data associated with a first video and
associated with any file. Such as a movie or karaoke selec start the transmission of data associated with a second video,
tion.                                                           55 the user may select the next control command at block 1202
   The user may wish to edit his or her selections that have by pressing the NEXT key on a remote control such as that
been previously entered via a screen such as that illustrated illustrated in FIG. 4. The set-top box deciphers the infrared
in FIG. 3A and FIG.3B. In this manner, the user may specify control at block 1204. A next control command indicating
via the set-top box an order of transmission of one or more that a next video is selected is then sent to a CPU of the
files. The files may be of varying types, such as those storing 60 set-top box at block 1206. The set-top box sends the next
movies or karaoke videos. It is important to note that the files control command to the local server indicating that the next
being selected are not stored locally at the set-top box, but video is selected as shown at block 1208. For instance, the
identify files stored in association with a remotely located next control command may directly or indirectly identify a
server on the network.                                             currently selected video. At block 1210 the local server stops
   FIG. 11 is a process flow diagram illustrating a method of 65 sending compressed data associated with the previous selec
selecting data files to be transmitted via a menu in accor tion over the network to the set-top box. The local server
dance with one embodiment of the invention. As shown, the          then sends compressed data associated with the current
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 23 of 28 PageID #: 27


                                                     US 7,068,596 B1
                            13                                                                       14
selection over the network to the set-top box at block 1212.           the data once it is provided by the set-top box to the user. In
The set-top box then processes the data it receives from the           this manner, a video may be displayed in real-time onto a
local server at block 1214. One method of processing the               television screen.
compressed data will be described in further detail below                 In addition to the decompressed video data, the decom
with reference to FIG. 14.                                             pressed audio data is also processed by the set-top box. More
  When a user wishes to initiate transmission of data from             particularly, in accordance with the karaoke embodiment,
a particular location in a file, the user may press the SEEK           the decompressed audio signal is sent to the karaoke pro
key of a remote control such as that illustrated in FIG. 4.            cessor at block 1410. The processed audio signal is then sent
FIG. 13 is a process flow diagram illustrating a method of             to a digital to analog converter at block 1412. The resulting
performing a seek in accordance with an embodiment of the         10   analog audio signal is then sent to an amplifier at block 1414.
invention. As shown at block 1302 the user may select the                When data is transmitted from the central server to the
seek control command by pressing the SEEK key of a                     set-top box via a local server, the local server may store a
remote control at block 1302. In addition, the user indicates          copy of this data (e.g., in an associated file server). Alter
a location in the video file from which data transmission is           natively, it may be desirable to erase this copy once the data
desired at block 1304. In accordance with one embodiment,         15
                                                                       is transmitted to a requesting set-top box.
the user selects a percentage of a video file that has been               The present invention may be used in a variety of envi
transmitted. The set-top box deciphers the infrared control            ronments. For instance, the above-described system may be
at block 1306 and the corresponding seek control command               configured as a networked karaoke system to enable a
indicating the desired percentage is sent to a CPU of the              plurality of rooms to access karaoke songs concurrently
set-top box at block 1308.                                             without the intervention of a human operator. The present
   In accordance with one embodiment, the starting point in            invention may also be used to provide hotels a cost-effective
the file from which data is to be transmitted is calculated by         solution to deliver movies to hotel guests. Moreover, it may
the set-top box. More particularly, when the file is initially         also be useful in hospitals to enable bed-ridden patients to
selected, the local server sends information associated with      25
                                                                       watch movies or surf the Internet. Schools may also imple
the file such as the size of the file to the set-top box. For          ment the present invention within a campus local area
instance, when an MPEG file is transmitted, file information           network to transmit video-taped lectures or other presenta
is transmitted in the initial packets that are transmitted. The        tions. Additionally, long trips in a confined seat takes a toll
set-top box uses the size of the file and the percentage to            on passengers in a common carrier Such as an airplane,
determine a starting point in the file at block 1310. The         30
                                                                       cruise ship, train or bus. Thus, the present invention may
set-top box then sends an indicator of the desired file                allow each passenger to watch and control a movie he or she
location to the local server at block 1312.                            is interested in throughout the entire trip. It may also be
  Alternatively, the calculation of the starting point may be          desirable to implement the present invention within an
performed by the local server. In accordance with this                 apartment complex to enable the system as well as system
embodiment, the set-top box sends the seek control com            35
                                                                       costs to be shared by each residential unit. Additionally, the
mand indicating the desired percentage over the network to             present invention may be deployed as a video kiosk in
the local server at block 1310. When the local server                  airports, train stations, hotel lobbies, department stores,
receives the seek control command, the local server uses the           conventions, or museums for information, catalog or adver
size of the file and the percentage to determine a starting            tisement purposes.
point in the file at block 1312.                                  40      The emergence of the Internet has created a world-wide
   The local server then jumps to this starting point in the           data network. As Internet traffic grows steadily, the data
file at block 1314 and initiates the transmission of com               highway's bandwidth increases accordingly. This presents a
pressed data from the starting point over the network to the           major opportunity for a new class of dedicated communi
set-top box at block 1316. The set-top box then processes the          cation devices that will allow users to conduct communica
data it receives from the local server at block 1318, which       45   tion (e.g., via Voice and video data) through the data
will be described in further detail below with reference to            network. This information exchange has evolved from text
FIG 14.                                                                based to graphics-based to content-rich, video-based com
   As described above, when the set-top box receives com               munications capable of providing a multitude of services.
pressed data sent over the network, the set-top box processes          Accordingly, the present invention may be implemented in
this data. FIG. 14 is a process flow diagram illustrating one     50   a device or web browser to provide interactive, real-time,
method of processing data received by the set-top box in               high-bandwidth services to a user using the Internet.
accordance with one embodiment of the invention. A variety                As described above, the present invention enables a client
of commands sent by the set-top box result in compressed               device Such as a set-top box to receive data streams such as
Video data being sent to a requesting client (e.g., set-top            Video streams that are transported over a network from a
box). When the client sends a request to a server asking the      55   Video server. In addition, the set-top box might output
server to send compressed video data to the client, the server         information to the network in the course of performing the
splits the associated compressed video data file (or portion           above-described method steps. Such information may be
thereof) into multiple packets and sends the packets to the            received from and outputted to the network, for example, in
client. As shown at block 1402 the set-top box receives the            the form of a computer data signal embodied in a carrier
compressed video data from the local server. An MPEG              60   wave. The network may also be a wireless network.
decoder chip then decompresses video and audio data in the                Through the use of the present invention, video, audio,
compressed data at block 1404. The decompressed video                  and karaoke functionality are integrated in a single system
signal is then sent to a video encoder to convert the digital          capable of interfacing to a standard television. Since the
signal to an analog signal at block 1406. The resulting                present invention is implemented in a set-top box, it is
analog signal is then output to a television or monitor at        65   compact and portable. Moreover, since a computer system is
block 1408. The data received by the set-top box may be                not required, the present invention may be manufactured at
stored for future use. However, it may be desirable to delete          a relatively low cost to the consumer.
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 24 of 28 PageID #: 28


                                                     US 7,068,596 B1
                              15                                                                  16
   Although illustrative embodiments and applications of                  sending the control command from the local server to the
this invention are shown and described herein, many varia                    central server via the first network; and
tions and modifications are possible which remain within the              modifying the flow of the audio visual data from the
concept, scope, and spirit of the invention, and these varia                central server to the network device in response to the
tions would become clear to those of ordinary skill in the art     5         control command Such that the network device inter
after perusal of this application. For instance, the present                 actively controls the flow of audio visual data from the
invention is described as transmitting data from a local                     central server to the network device.
server within the context of a digital television receiver.               8. The method as recited in claim 7, wherein modifying
However, the present invention may be used in other con                 the flow of the audio visual data from the central server to
texts, such as through transmitting data from another server       10   the network device in response to the control command
(e.g., central server) via the local server. For instance, the          comprises:
present invention may permit access to a central server on                modifying the flow of the audio visual data from the
the Internet. Similarly, the present invention may be imple                  central server via the first network to the local server;
mented across a plurality of staged servers, enabling infor                  and
mation to be transmitted across the Internet. Moreover, the        15     when modifying the flow of the audio visual data from the
above described process blocks are illustrative only. There                 central server to the local server includes sending a
fore, the present invention may be performed using alternate                compressed audio visual data stream to the local server,
process blocks as well as alternate data structures. Accord                 sending the compressed audio visual data stream from
ingly, the present embodiments are to be considered as                       the local server to the network device via the second
illustrative and not restrictive, and the invention is not to be             network.
limited to the details given herein, but may be modified                  9. The method as recited in claim 8, further comprising:
within the scope and equivalents of the appended claims.                  prior to sending the compressed audio visual data stream
  What is claimed is:                                                        to the network device, storing the compressed audio
   1. In a first network including a local server coupled to a               visual data stream in a memory associated with the
central server, the local server being coupled to a plurality of             local server.
network devices via a second network, a method of inter                    10. The method as recited in claim 8, wherein sending the
actively controlling from one of the plurality of network               compressed audio visual data stream to the network device
devices a flow of audio visual data from the central server to          is performed in real time.
the network device, the method comprising:                         30
                                                                          11. The method as recited in claim 7, wherein the first
  obtaining a control command at the network device, the                network is the Internet.
     control command indicating a desired modification to                 12. The method as recited in claim 7, wherein the first
     the flow of the audio visual data from the central server          network is a wide area network and the second network is a
     to the network device;                                             local area network.
  sending the control command from the network device to           35     13. The method as recited in claim 7, wherein each of the
     the local server via the second network;                           plurality of network devices is coupled to the local server via
  sending the control command from the local server to the              a Switch.
     central server via the first network; and                            14. The method as recited in claim 13, wherein each of the
  receiving a modified flow of the audio visual data from the           plurality of network devices is a set-top box.
    central server at the network device in response to the        40     15. The method as recited in claim 7, wherein the second
     control command Such that the network device inter                 network is a wireless local area network.
     actively modifies the flow of audio visual data from the             16. The method as recited in claim 7, wherein modifying
     central server to the network device.                              the flow of the audio visual data from the central server to
  2. The method as recited in claim 1, wherein the first                the network device in response to the control command Such
network is the Internet.                                           45   that the network device interactively controls the flow of
  3. The method as recited in claim 1, wherein the first                audio visual data from the central server to the network
network is a wide area network and the second network is a              device comprises:
local area network.                                                        modifying a speed of flow of the audio visual data.
  4. The method as recited in claim 1, wherein each of the                 17. The method as recited in claim 16, wherein modifying
plurality of network devices is coupled to the local server via    50   a speed of flow of the audio visual data comprises increasing
a Switch.                                                               or reducing the speed of flow of the audio visual data.
  5. The method as recited in claim 4, wherein each of the                 18. The method as recited in claim 7, wherein modifying
plurality of network devices is a set-top box.                          the flow of the audio visual data from the central server to
  6. The method as recited in claim 1, wherein the second               the network device in response to the control command Such
network is a wireless local area network.                          55   that the network device interactively controls the flow of
   7. In a first network including a local server coupled to a          audio visual data from the central server to the network
central server, the local server being coupled to a plurality of        device comprises:
network devices via a second network, a method of inter                   stopping or pausing the flow of the audio visual data.
actively controlling from one of the plurality of network                 19. The method as recited in claim 7, wherein modifying
devices a flow of audio visual data from the central server to     60   the flow of the audio visual data from the central server to
the network device, the method comprising:                              the network device in response to the control command Such
  obtaining a control command at the network device, the                that the network device interactively controls the flow of
     control command indicating a desired modification to               audio visual data from the central server to the network
     the flow of the audio visual data from the central server          device comprises:
     to the network device;                                        65     continuing the flow of the audio visual data at a point
  sending the control command from the network device to                     where the flow of the audio visual data was previously
     the local server via the second network;                                paused.
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 25 of 28 PageID #: 29


                                                     US 7,068,596 B1
                           17                                                                    18
  20. The method as recited in claim 7, wherein modifying                sending the control command from the local server to the
the flow of the audio visual data from the central server to                central server via the first network;
the network device in response to the control command Such               receiving a modified audio visual data flow at the local
that the network device interactively controls the flow of                  server from the central server via the first network in
audio visual data from the central server to the network          5         response to the control command; and
device comprises:                                                        transmitting the modified audio visual data flow from the
  initiating the flow of the audio visual data associated with              local server to the network device via the second
     a file identified by the control command.                              network, thereby enabling the network device to inter
  21. The method as recited in claim 7, wherein modifying                   actively modify the flow of the audio visual data from
the flow of the audio visual data from the central server to      10        the central server to the network device.
the network device in response to the control command Such               25. The method as recited in claim 24, further comprising:
that the network device interactively controls the flow of               determining whether a file associated with the control
audio visual data from the central server to the network                   command is stored in a memory associated with the
device does not comprise downloading the audio visual data.                 local server, and
                                                                  15
   22. In a first network including a local server coupled to            performing the sending the control command and receiv
a central server, the local server being coupled to a plurality            ing the modified audio visual data flow steps when the
of network devices via a second network, a method of                        file associated with the control command is not stored
interactively controlling from one of the plurality of network              in the memory associated with the local server.
devices a flow of audio visual data from the central server to           26. The method as recited in claim 24, further comprising:
the network device, the method comprising:                               prior to sending the modified audio visual data flow from
  receiving a control command at the central server from                   the local server to the network device, storing the
     one of the plurality of network devices via the local                  modified audio visual data flow in a memory associated
     server, the control command indicating a desired modi                  with the local server.
     fication to the flow of the audio visual data from the              27. The method as recited in claim 24, wherein the
                                                                  25
     central server to the network device via the local server;        modified audio visual data flow is associated with a first file
     and                                                               that is different from a second file associated with the audio
  modifying the flow of the audio visual data from the                 visual data that is sent from the central server to the network
     central server to the network device via the local server         device.
     in response to the control command, thereby enabling         30
                                                                         28. The method as recited in claim 24, wherein the
     the flow of audio visual data from the central server to          modified audio visual data flow is sent from the local server
     the network device to be interactively controlled by the          to the network device at a speed identical to that of the
     network device such that the network device interac               modified audio visual data flow received from the central
     tively controls the flow of audio visual data from the            SeVe.
     central server to the network device.                               29. The method as recited in claim 24, wherein the
                                                                  35
   23. In a first network including a local server coupled to          modified audio visual data flow is received by the local
a central server, the local server being coupled to a plurality        server at a speed that is different from a speed of the flow of
of network devices via a second network, a method of                   the audio visual data from the central server to the network
transmitting an audio visual data stream from the central              device prior to sending the control command to the central
server to one of the plurality of network devices, the method     40
                                                                       SeVe.
comprising:                                                              30. The method as recited in claim 24, wherein the
   receiving a control command from one of the plurality of            modified audio visual data flow is initiated at a first point in
     network devices, the control command indicating a                 a file that is different from a second point in the file at which
     desired modification to the audio visual data stream              the control command is received at the local server during
     being transmitted from the central server to the one of      45
                                                                       the flow of the audio visual data.
     the plurality of network devices via the local server;              31. The method as recited in claim 24, the audio visual
     and                                                               data is associated with a first file and the modified audio
  sending a modified audio visual data stream from the                 visual data flow is associated with a second file.
    central server to the one of the plurality of network                32. The method as recited in claim 31, wherein the first
    devices via the local server in response to the control       50   file is different from the second file.
    command, thereby enabling a audio visual data stream                 33. The method as recited in claim 31, wherein the first
    being transmitted from the central server to the network           file identical to the second file.
    device to be interactively controlled from the network               34. The method as recited in claim 31, wherein the first
    device such that the network device interactively con              file is a movie file or a karaoke file and the second file is a
     trols the flow of audio visual data from the central         55   movie file or a karaoke file.
     server to the network device.                                       35. The method as recited in claim 24, wherein the first
   24. In a first network including a local server coupled to          network is the Internet.
a central server, the local server being coupled to a plurality          36. The method as recited in claim 24, wherein the first
of network devices via a second network, a method of                   network is a wide area network and the second network is a
interactively controlling from one of the plurality of network    60   local area network.
devices a flow of audio visual data from the central server to           37. The method as recited in claim 24, wherein each of the
the network device, the method comprising:                             plurality of network devices is coupled to the local server via
  receiving a control command at the local server from the             a Switch.
     network device via the second network, the control                  38. The method as recited in claim 37, wherein each of the
     command indicating a desired modification to the flow        65   plurality of network devices is a set-top box.
     of the audio visual data from the central server to the             39. The method as recited in claim 24, wherein the second
     network device;                                                   network is a wireless local area network.
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 26 of 28 PageID #: 30


                                                     US 7,068,596 B1
                               19                                                                20
   40. In a first network including a local server coupled to            receiving an audio visual data stream from the central
a central server, the local server being coupled to a plurality             server at the local server via the first network in
of network devices via a second network, a method of                        response to the control command; and
interactively controlling from one of the plurality of network           transmitting the audio visual data stream from the local
devices a flow of audio visual data from the central server to              server to the network device via the second network
the network device, the local server having a memory                        such that the network device interactively controls the
associated therewith, the method comprising:                                flow of audio visual data from the central server to the
  receiving a control command at the local server from the                  network device; wherein the central server is config
     network device via the second network, the control                     ured to transmit a modified audio visual data stream in
    command indicating a desired initiation of audio visual       10        response to another control command received from the
    data flow associated with a specified file;                             network device, the other control command indicating
  determining whether the specified file is stored in the                   a desired modification to the flow of the audio visual
    memory associated with the local server, and                            data.
  when it is determined that the specified tile is not stored            49. The method as recited in claim 48, further comprising:
    in the memory associated with the local server, sending       15     storing the audio visual data stream in the memory
     the control command from the local server to the                       associated with the local server.
     central server via the first network, receiving an audio            50. The method as recited in claim 48, wherein the first
     visual data stream from the central server at the local           network is the Internet.
     server via the first network in response to the control             51. The method as recited in claim 48, wherein the first
     command; and sending the audio visual data stream                 network is a wide area network and the second network is a
     from the local server to the network device via the               local area network.
     second network such that the network device interac                 52. The method as recited in claim 51, wherein the wide
     tively controls the flow of audio visual data from the            area network is a wireless network.
     central server to the network devices; wherein the                  53. The method as recited in claim 48, wherein each of the
     central server is configured to transmit a modified audio    25
                                                                       plurality of network devices is coupled to the local server via
     visual data stream in response to another control com             a Switch.
     mand received from the network device, the other                    54. The method as recited in claim 53, wherein each of the
     control command indicating a desired modification to              plurality of network devices is a set-top box.
     the flow of the audio visual data.                                   55. A central server for transmitting an audio visual data
                                                                  30
  41. The method as recited in claim 40, further comprising:           stream from the central server to one or more of a plurality
  when it is determined that the specified file is not stored          of network devices via a local server, comprising:
    in the memory associated with the local server, storing               a processor; and
    the audio visual data stream in a file in the memory                  a memory, at least one of the processor and the memory
     associated with the local server.                                       being configure for:
                                                                  35
  42. The method as recited in claim 40, further comprising:                 receiving a control command at the central server from
  receiving compressed data associated with the specified                      one of the plurality of network devices via the local
     file from the central server at the local server via the                  server, the local server being coupled to the central
    first network in response to the control command; and                      server via a first network and being coupled to the
  storing the specified file in the memory associated with        40           plurality of network devices via a second network,
     the local server.                                                         the control command indicating a desired modifica
  43. The method as recited in claim 40, wherein the first                     tion to the audio visual data stream being transmitted
network is the Internet.                                                       from the central server to the one of the plurality of
  44. The method as recited in claim 40, wherein the first                    network devices via the local server; and
network is a wide area network and the second network is a                  sending a modified audio visual data stream from the
                                                                  45
local area network.                                                           central server to the network device via the local
  45. The method as recited in claim 40, wherein each of the                  server in response to the control command, thereby
plurality of network devices is coupled to the local server via               enabling an audio visual data stream being transmit
a Switch.                                                                     ted from the central server to the network device to
  46. The method as recited in claim 45, wherein each of the      50          be interactively controlled from the network device.
plurality of network devices is a set-top box.                           56. A local server, comprising:
  47. The method as recited in claim 40, wherein the second              a processor; and
network is a wireless local area network.                                a memory, at least one of the processor and the memory
   48. In a local server, the local server being coupled to a               being configured for:
central server in a first network, the local server being         55        receiving a control command at the local server from
coupled to a plurality of network devices via a second                        one of a plurality of network devices via a second
network, a method of interactively controlling from one of                    network, the local server being coupled to a central
the plurality of network devices a flow of audio visual data                  server via a first network and being coupled to the
from the central server to the network device, the local                      plurality of network devices via the second network,
server having a memory associated therewith, the method           60          the control command indicating a desired modifica
comprising:                                                                   tion to a flow of audio visual data from the central
  receiving a control command at the local server from the                    server to the network device;
     network device via the second network, the control                     sending the control command from the local server to
    command indicating a desired initiation of data flow                      the central server via the first network;
    associated with a specified file;                             65        receiving a modified audio visual data flow at the local
  sending the control command from the local server to the                    server from the central server via the first network in
     central server via the first network;                                    response to the control command; and
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 27 of 28 PageID #: 31


                                                      US 7,068,596 B1
                            21                                                                         22
     transmitting the modified audio visual data flow from                    central server is configured to transmit a modified audio
        the local server to the network device via the second                 visual data stream in response to a control command
        network, thereby enabling the network device to                       received from the one of the plurality of network
        interactively modify the flow of the audio visual data                devices, wherein each of the plurality of network
        from the central server to the network device.                        devices is configured to send the control command
  57. The local server as recited in claim 56, at least one of                indicating a desired modification to the audio visual
the processor and the memory being further configured for:                    data stream being transmitted to the corresponding
  determining whether a file associated with the control                      network device, and wherein the local server is con
     command is stored in a memory associated with the                        figured to process the modified audio visual data stream
     local server; and                                              10        transmitted by the central server to the network device
  performing the sending the control command and receiv                       such that the network device interactively controls the
    ing the modified audio visual data flow steps when the                    flow of audio visual data from the central server to the
     file associated with the control command is not stored                   network device.
     in the memory associated with the local server.                       61. The system as recited in claim 60,
  58. A local server comprising:                                    15     wherein the local server is configured to store the file in
  a processor; and                                                           the memory when the file is obtained from the central
  a memory, at least one of the processor and the memory                      Sever.
    being configured for:                                                  62. The system as recited in claim 60, wherein the first
  receiving a control command at the local server from one               network is the Internet.
     of a plurality of network devices via a second network,               63. The system as recited in claim 60, wherein the first
    the local server being coupled to a central server via a             network is a wide area network and the second network is a
     first network and being coupled to the plurality of                 local area network.
     network devices via the second network, the control                    64. The system as recited in claim 60, wherein each of the
    command requesting an initiation of audio visual data                plurality of network devices is coupled to the local server via
    flow associated with a specified file;                          25   a Switch.
  determining whether the specified file is stored in a                     65. The system as recited in claim 64, wherein each of the
    memory associated with the local server, and                         plurality of network devices is a set-top box.
  when it is determined that the specified file is not stored               66. A local server comprising:
    in the memory associated with the local server, sending                 a processor; and
     the control command from the local server to the               30
     central server via the first network, receiving an audio               a memory associated therewith, at least one of the pro
     visual data stream at the local server from the central                   cessor and the memory being configured for:
     server via the first network in response to the control                receiving a first control command at the local server from
     command and sending the audio visual data stream                          one of a plurality of network devices via a second
     from the local server to the network device via the            35         network, the local server being coupled to a central
     second network such that the network device interac                       server via a first network and being coupled to the
     tively controls the flow of audio visual data from the                    plurality of network devices via the second network,
     central server to the network device; wherein the cen                     the first control command indicating a desired initiation
     tral server is configured to transmit a modified audio                    of data flow associated with a specified file;
     visual data stream in response to another control com          40      forwarding the first control command from the local
     mand received from the network device, the other                         server to the central server via the first network;
     control command indicating a desired modification to                  receiving an audio visual data stream from the central
     the flow of the audio visual data.                                       server at the local server via the first network in
  59. The local server as recited in claim 58, at least one of                response to the first control command;
the processor and the memory being further configured for:          45     transmitting the audio visual data stream from the local
                                                                              server to the network device via the second network
   storing the audio visual data stream in a file in the memory
     associated with the local server.                                        such that the network device interactively controls the
                                                                              flow of audio visual data from the central server to the
   60. A system for enabling a continuous stream of audio
visual data to be sent to a network device, comprising:                       network device;
   a central server having a memory associated therewith,           50     receiving a second control command at the local server
      the memory having stored therein a plurality of files;                  from the network device via the second network, the
   a local server coupled to the central server via a first                   second control command indicating a desired modifi
      network and having a memory associated therewith, the                   cation of data flow;
      local server configured to obtain a file from the central            forwarding the second control command from the local
      server when the file that is requested is not stored in the   55        server to the central server via the first network;
      memory associated with the local server, and                         receiving a modified audio visual data stream from the
   a plurality of network devices coupled to the local server                 central server at the local server via the first network in
      via a second network, each of the plurality of network                  response to the second control command; and
      devices being configured for sending a file request to               transmitting the modified audio visual data stream from
      the local server, the file request indicating a request for   60        the local server to the network device via the second
      audio visual data associated with a requested file;                     network such that the network device interactively
      wherein the local server is configured to transmit an                   modifies the flow of audio visual data from the central
     audio visual data stream associated with the file to one                 server to the network device.
     of the plurality of network devices via the second                    67. The local server as recited in claim 66, at least one of
     network when the file is obtained from the central       65 the processor and the memory being further configured for:
     server in response to the file request received from the      storing the first audio visual data stream in the memory
     one of the plurality of network devices, wherein the             associated with the local server.
Case 1:21-cv-00444-MN Document 1-1 Filed 03/25/21 Page 28 of 28 PageID #: 32


                                                     US 7,068,596 B1
                              23                                                                   24
  68. The local server as recited in claim 66, wherein the                instructions for sending the control command from the
specified file is a karaoke file.                                            local server to the central server via the Internet, the
  69. The local server as recited in claim 66, wherein the                   central server being coupled to the network device via
specified file is a movie file.                                              the local server, wherein the local server is coupled to
   70. A network device configured to interactively control a                a plurality of network devices including the network
flow of audio visual data from a central server to the network
device, comprising:                                                          device;
  a processor; and                                                        instructions for receiving an audio visual data stream at
  a memory, at least one of the processor and the memory                     the local server transmitted from the central server via
     being configured for:                                  10               the Internet in response to the control command; and
     obtaining a control command at the network device, the               instructions for sending the audio visual data stream from
       control command indicating a desired modification                     the local server to the network device such that the
       to a flow of the audio visual data from the central
        server to the network device;                                        network device interactively controls the data flow
     sending the control command from the network device           15        from the central server to the network device; wherein
       to a local server via a second network, the local                     the central server is configured to transmit a modified
       server being coupled to the central server via a first                audio visual data stream in response to another control
       network and being coupled to the network device via                   command received from the network device, the other
       the second network, wherein the local server is                       control command indicating a desired modification to
       configured to transmit audio visual data received                     the flow of the audio visual data.
       from the central server to the network device and                   72. The computer-readable medium as recited in claim 71,
       configured to send the control command from the                  further comprising:
       local server to the central server via the first network;           instructions for transmitting the audio visual data stream
       and
                                                                   25        from the local server to the network device via a switch.
     receiving a modified flow of the audio visual data from
       the central server at the network device in response                73. The computer-readable medium as recited in claim 71,
       to the control command such that the network device              further comprising:
       interactively controls the flow of audio visual data                instructions for requesting by the local server that the
       from the central server to the network device.                         specified file be downloaded to the local server from
  71. A computer-readable medium containing computer               30        the central server.
executable instructions for interactively controlling from a              74. The computer-readable medium as recited in claim 71,
network device a flow of audio visual data from a central
server to the network device, comprising:                               wherein the specified file is a karaoke file.
  instructions for receiving a control command at a local                 75. The computer-readable medium as recited in claim 71,
     server from the network device, the control command 3s wherein the specified file is a movie file.
     indicating a desired initiation of data flow associated
     with a specified file;
